                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

vs.                                Criminal No. 4:19-cr-40004

JUAN PABLO GARCIA-ANZURES                                                       DEFENDANT

                                           ORDER

       This matter is scheduled for Arraignment on the Indictment (ECF No. 22) on April 3, 2019

at 10:00 a.m. Defendant was previously ordered released on conditions of release. ECF No. 12. It

appears from information provided by Government’s counsel that Defendant is currently in the

custody of the Government pursuant to a prior Order of Removal. Accordingly,

       1. If the Defendant is in the custody of the Government, the Government is ORDERED to

return the Defendant to the United States Courthouse, Texarkana, Arkansas on April 3, 2019, at

10:00 a.m for purposes of Arraignment.

       2.    If the Defendant is no longer in the custody of the Government, Defendant is

ORDERED to appear for Arraignment on April 3, 2019, at 10:00 a.m, at the United States

Courthouse, Texarkana, Arkansas.

       ENTERED this 28th day of March 2019.

                                                   /s/Barry A. Bryant
                                                   HON. BARRY A. BRYANT
                                                   UNITED STATES MAGISTRATE JUDGE
